Me. Justice Aldeey
delivered tlie opinion of the 'court.
The defendant filed a verified memorandum of costs containing an item of $150 for attorney’s fees and it was approved by the trial court. On appeal from the order of approval the plaintiff alleges as the only ground for its reversal that it was neither alleged nor proved that the said sum for attorney’s fees was actually paid by the defendant, or that he agreed to pay it, or that the defendant had waived such right of reimbursement in favor of Ms attorney.
It is a sufficient answer to say that the payment of costs is made to the defendant and not to his attorney, although the attorney swears to the memorandum because he is better informed than his client as to the items, and that it is not necessary to show that the attorney’s fees have been paid, or that he agreed to pay them, for the mere inclusion of the item for attorney’s fees in the verified memorandum of costs is prima facie evidence that they are owed. González v. Collazo, 25 P. R. R. 146.
The order appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this ease.